Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 11/06/2020 and 11/22/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 11/06/2020, has been accepted for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim claimed/recites that the method for imaging a sample, comprising: “a non-interferometric detector…….” 

“a non-interferometric detector…….” 
This claimed limitation(s) in claims 17, 35 and 36 renders the claim(s) indefinite because there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, what is exactly and/or distinctly distinguishes any other detector receiving/detecting a returning portion of beam directed to a sample.
 Based on the written description the method only required “an optical detector to detect/receive ………”.
“an optical detector” is not the same as “non-interferometric detector” as currently recited in claim 17, 35 and 36 considering the broadest reasonable interpretation (BRI), as such, the statement in claims 17, 35 and 36 indicates an invention other than what is being described.
For examination purposes the examiner has assumed that as long as prior art comprises an optical detector and/or /detector for receiving/detecting a returning portion of beam directed to a sample, then, it can be assumed the method will inherently perform the claimed method/apparatus, and the claimed limitations would be met.







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 17-37are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 - 20 of U.S. Patent No. 10,327,646 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.
The patent claimed at least two separate types of beams belonging to the group of beams that would anticipate the claims of the present application first and second beam. Both are method for imaging a sample. The structure of the non-interferometric photoacoustic remote sensing system (NI- PARS) for imaging a subsurface structure in a sample recited in the patent claims is symmetrical to the structure recited in the instant claims, as such, the instant claims is rejected as being anticipated.

The claims of the applications correspond to each other as follows:

17/091,856
10,327,646 B2  
17
1
18
1
19
2
20
3
21
4
22
4
23
6
24
7
25
8
26
9
27
10
28
11
29
12
30
13
31
14
32
15
33
16
34
17
35
18,20
36
18,20




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-21, 23-27, and 29-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rousseau et al. (2012/0200845 A1).

Regarding claim 17, Rousseau discloses a method (figs.  1-6) of imaging a sample (see abstract) [pars. 0001, and 0021] includes a non-interferometric photoacoustic remote sensing system (NI- PARS) for imaging a subsurface structure in a sample (claim 36, comprising:
a laser for exciting an ultrasonic wave and/or a laser to emit a pulsed detection laser beam (see abstract) [pars. 0002, 0028] and/or as can be seen in (fig. 6) is generating via one or more lasers;
a pulsed or intensity-modulated excitation beam from a pulsed detection laser configured to generate ultrasonic signals in the sample at an excitation location (see abstract);
an interrogation beam and/or a first beam from a generation laser configured to generate ultrasonic signals in the sample at an excitation location [pars. 0027-28, 0032 and 0052]; and
a second beam from a generation laser configured to be directed to the sample at or adjacent to the excitation location, a portion of the second beam configured to return from the sample /tissue [pars. 0027, 0030-32, 0052 and 0057];
an optical system configured to focus first beam or the second is focusing the first beam or the second beam below a surface of the sample [pars. 0027, 0030-32, 0052 and 0057], as can be seen in (fig. 6);
an optical detection system includes an optical detector and/or detector is detecting a returning portion of the second beam/interrogation beam via a non-interferometric detector [pars. 0032-33, 0053 and 0057]; and
a computer is/includes a processor that is configured to generate or calculate is generating or calculating an image of the sample based on the returning portion of the second beam from below the surface of the sample [pars. 0004, 0052, 0062-63].
For the purpose of clarity, the structure of the non-interferometric photoacoustic remote sensing system (NI- PARS) for imaging a subsurface structure in a sample 

As to claim 18, Rousseau further discloses wherein the computer is configured to generate or calculate an image of the sample based on a detected intensity modulation of the returning portion of the second beam [pars. 0052, 0062-63].

As to claims 19 and 20, Rousseau also discloses limitations such as, wherein the first beam or the second beam are focused within 1 mm of the surface of the sample /tissue (claim 19); and wherein at least one of the first beam or the second beam is focused at a depth greater than 1 pm below the surface of the sample /tissue (claim 20)[par. 0052].

As to claim 21, Rousseau also discloses limitations such as, wherein the first beam is focused at a first focal point or the second beam at a second focal point, the first or second focal points being below the surface of the sample [par. 0052]. 
As to claims 23 and 24, Rousseau further discloses limitations such as, wherein the excitation beam and the interrogation beam have a lateral separation of less than 1 mm on the sample/tissue (claim 23); and wherein the first beam has a focal point that is within a focal zone of the second beam; or the second beam has a focal point that is within a focal zone of the first beam (claim 24) [pars. 0027, 0030-32, 0052 and 0057], as can be seen in (fig. 6)
and wherein both the second beam and the first beam are scanned through the sample concurrently (claim 27) [pars. 0025, 0057, and 0059]. 

As to claims 29-34, Rousseau also discloses using several generation lasers with different wavelengths or a generation laser with a tunable wavelength [par. 0028] for, wherein the intended used method is used for estimating blood flow in vessels flowing into and out of a region of tissue (claim 29; wherein the method is used for estimating oxygen saturation in the sample (claim 30); wherein the intended used method is used in one or more of the following applications: estimating oxygen saturation using multi-wavelength photoacoustic excitation (claim 31); and wherein the intended used method is used in one or more of the following applications: imaging of the eye (claim 32); wherein the method is used in one or more of the following applications: burn imaging; plastic surgery; microsurgery; imaging of circulating tumor cells; imaging melanoma cells; colorectal cancers (claim 33); and wherein the intended used method is used in one or more of the following applications: functional imaging during brain surgery; imaging to aid microsurgery; guidance to avoid cutting blood vessels and/or nerves; imaging actively or passively targeted optically absorbing nanoparticles for molecular imaging; imaging of blood clots; or staging an age of blood clots (claim 34) (see abstract)[pars. 0007-8, 0012-13, 0021 and 0055-56]. 
 (see abstract) [pars. 0001 and 0021] (figs. 3-6), the endoscopic device comprising:
a fiber optic cable having a first end and a second end; one or more lasers configured to generate [pars. 0055 and 0057] (figs. 5-6):
a first beam from a generation laser configured to generate ultrasonic signals in the sample at a first location that is adjacent to the second end of the fiber optic cable, the fiber optic cable being configured to focus the first beam below a surface of the sample (figs. 3-6; tissue) [pars. 0027-0028], 0032 and 0052]; and
a second beam from a generation laser configured to be directed toward the first location, the fiber optic cable being configured to focus the first beam below the surface of the sample, and wherein a portion of the second beam that is indicative of the generated ultrasonic signals is configured to be received by the second end of the fiber optic cable and travel to the first end [pars. 0027, 0030-0032, 0052 and 0057] (figs. 3-6);;
an optical detection method includes an optical detector and/or detector that is a non-interferometric detector configured to receive a returning portion of the second beam at the first end of the fiber optic cable demodulator [pars. 0032-0033, 0053 and 0057] (fig. 6); and
a computer is a processor configured to generate or calculate an image of the sample based on the returning portion of the second beam from below the surface of the sample [pars. 0004, 0052, 0062-63].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau et al. (2012/0200845 A1).

As to claim 22, Rousseau teaches of the features of claim 17, comprising an optical method that focuses the excitation beam at a first focal point and the interrogation beam at a second focal point, the first and/or second focal points being below the surface of the sample [pars. 0027, 0030-32, 0052 and 0057], as can be seen in (fig. 6)
Rousseau is fail to explicitly specify wherein the focal point is spaced below the surface of the sample at a depth that is greater than a focal zone of the respective at least one of the excitation/first beam and/or the interrogation/second beam.
However, even though, Rousseau fail to teach the constructional changes in the method of claim 17, as that claimed by Applicants claim 22, the constructional changes is/are considered obvious design variation of spacing focal point, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the focal point is spaced below the surface of the sample at a depth that is greater than a focal zone of the respective at least one of the [par. 0052],  in order to test various parts of the sample.
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rousseau in the manner set forth in applicant's claim 22, in order to try any depth in order to test various parts of the sample, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rousseau in the manner set forth in applicant's claim 22, in order to try any depth in order to test various parts of the sample, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (1955).

As to claim 28, Rousseau teaches of the features of claim 1, comprising an optical system that focuses the excitation beam at a first focal point and the interrogation beam at a second focal point, the first and second focal points being below the surface of the sample [pars. 0027, 0030-32, 0052 and 0057], as can be seen in (fig. 6).
Rousseau fail to explicitly specify limitations such as, wherein at least one of the first focal point and the second focal point has a focal diameter of less than 30 µm.

Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rousseau as desired appropriate such as in the manner set forth in applicant's claim 28, in order to try any depth in order to test various parts of the sample, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (1955).





Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a method for imaging a sample.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) method.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR method, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR method, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886